Dear Auditor Montee:
This office received your letter of September 28, 2009, submitting a fiscal note and fiscal note summary prepared under § 116.175, RSMo, for an initiative petition submitted by Marsha Taylor, M.D. The fiscal note summary that you submitted is as follows:
  It is estimated the Missouri Medicaid program will have one-time costs of $100,000 and unknown future costs. State and local governmental entities that do not utilize a self-funded or other health benefit plan that is exempt from state regulation by federal law may be adversely affected, however, the total costs are unknown.
Under § 116.175, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
                                   Very truly yours,
                                        _____________________ CHRIS KOSTER Attorney General *Page 1